--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made and entered into on this 1st day
of September 2007 effective as of October 15, 2007 by and between Sequiam
Corporation, a California corporation (the "Company"), and Chris
Barrow (hereinafter, the "Executive").


R E C I T A L S


A.           The Executive is not now currently employed by the Company.


B.           The Executive possesses intimate knowledge of the business and
affairs of the Company, its policies, methods and personnel.


C.           The Board of Directors of the Company (the "Board") recognizes that
the Executive will contribute to the growth and success of the Company, and
desires to assure the Company of the Executive's continued employment and to
compensate him therefore.


D.           The Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company.


E.           The Executive is willing to make his services available to the
Company and on the terms and conditions hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:


1. Employment.


1.1 Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.


1.2 Duties of Executive. During the Term of Employment under this Agreement, the
Executive shall serve as the Executive Vice President and Chief Operating
Officer (“COO”) of the Company, shall faithfully and diligently perform all
services as may be assigned to him by the Chief Executive Officer of the Company
(the “CEO”) or the Board, and shall exercise such power and authority as may
from time to time be delegated to him by the CEO or the Board. The Executive
shall devote his full time and attention to the business and affairs of the
Company, render such services to the best of his ability, and use his reasonable
best efforts to promote the interests of the Company. Notwithstanding the
foregoing or any other provision of this Agreement, it shall not be a breach or
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (iii) manage personal
investments, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Executive’s responsibilities
to the Company in accordance with this Agreement.


2. Term.


2.1 Initial Term. The [initial] Term of Employment (as defined) below under this
Agreement and the employment of the Executive hereunder, shall commence on
October 1, 2007 (the "Commencement Date") and shall expire on September 30,
2010, unless sooner terminated in accordance with Section 5 hereof (the “Initial
Term”).


2.2 Renewal Terms. At the end of the Initial Term, the Term of Employment
automatically shall renew for successive one year terms (subject to earlier
termination as provided in Section 5 hereof), unless the Company or the
Executive delivers written notice to the other at least three (3) months prior
to the Expiration Date of its or his election not to renew the Term of
Employment.


2.3 Term of Employment and Expiration Date. The period during which the
Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment”, and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date”.


3. Compensation.


3.1 Base Salary. The Executive shall receive a base salary at the annual rate of
$225,000 (the "Base Salary") during the Term of Employment, with such Base
Salary payable in installments consistent with the Company's normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed, at least annually, for merit increases and may, by action and
in the discretion of the Board, be increased at any time or from time to time,
but may not be decreased.


3.2 Bonuses.


a. During the Term of Employment, the Executive shall be eligible to receive
bonuses pursuant to the annual sales plan as may be amended from bonus formula,
discretionary bonus; Partial year Bonus (the “Bonus”).


b. For the Bonus Period in which the Executive’s employment with the Company
terminates for any reason other than by the Company for Cause under Section
5.1hereof, the Company shall pay the Executive a pro rata portion (based upon
the period ending on the date on which the Executive’s employment with the
Company terminates) of the bonus otherwise payable under Section 3.2a for the
Bonus Period in which such termination of employment occurs; provided, however,
that (i) the Bonus Period shall be deemed to end on the last day of the fiscal
quarter of the Company in which the Executive’s employment so terminates, and
(ii) the business criteria used to determine the bonus for this short Bonus
Period shall be annualized and shall be determined based upon unaudited
financial information prepared in accordance with generally accepted accounting
principles, applied consistently with prior periods, and reviewed and approved
by the Compensation Committee of the Board. The Incentive Compensation for this
Bonus Period is sometimes hereinafter referred to as the “Termination Year
Bonus”.


               d. The Executive shall receive such additional bonuses, if any,
as the Board may in its sole and absolute discretion determine.


e. Any bonuses payable pursuant to this Section 3.2 are sometimes hereinafter
referred to as “Incentive Compensation.” Each period for which Incentive
Compensation is payable is sometimes hereinafter referred to as a Bonus Period.
Unless otherwise specified by the Board, the Bonus Period shall be the fiscal
year of the Company.


f. Any Incentive Compensation payable pursuant to this Section 3.2shall be paid
by the Company to the Executive within 2 ½ months after the end of the Bonus
Period for which it is payable.


4. Expense Reimbursement and Other Benefits.


4.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.


4.2 Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.


4.3 Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office, secretarial help and such other facilities and
services suitable to his position and adequate for the performance of his duties
hereunder.


4.4 During the Term of Employment, the Company shall reimburse the Executive for
all costs of gasoline, oil, repairs, maintenance, insurance and other expenses
incurred by Executive by reason of the use of Executive’s automobile for Company
business from time to time.


4.5 Stock Options. During the Term of Employment, the Executive shall be
eligible to be granted options (the “Stock Options”) to purchase common stock
(the "Common Stock") of Sequiam Corporation under (and therefore subject to all
terms and conditions of) the Company’s 2003 Employee Stock Incentive Plan as
amended, and any successor plan thereto (the "Stock Option Plan") and all rules
of regulation of the Securities and Exchange Commission applicable to stock
option plans then in effect. The number of Stock Options and terms and
conditions of the Stock Options shall be determined by the committee of the
Board appointed pursuant to the Stock Option Plan, or by the Board of Directors
of the Company, in its discretion and pursuant to the Stock Option Plan.


4.6 Other Benefits. The Executive shall be entitled to three weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any vacation time not taken by Executive
during any calendar year may not be carried forward into any succeeding calendar
year. The Executive shall receive such additional benefits, if any, as the Board
of the Company shall from time to time determine.


4.7 Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.


5. Termination.


5.1 Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term "Cause" shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within fifteen (15) days after receipt by the
Executive of written notice of same, (ii) fraud, embezzlement, misappropriation
of funds or breach of trust in connection with his services hereunder, (iii) a
conviction of any crime which involves dishonesty or a breach of trust, or (iv)
negligence in connection with the performance of the Executive's duties
hereunder, and which the Board in its reasonable discretion deems to be good and
sufficient cause to terminate the Executive’s employment with the Company. Any
termination for Cause shall be made by notice in writing to the Executive, which
notice shall set forth in reasonable detail all acts or omissions upon which the
Company is relying for such termination. The Executive shall have the right to
address the Board regarding the acts set forth in the notice of termination and
may be represented by counsel at that meeting of the Board. For purposes of this
Section 5.1, any good faith determination by the Board of Cause shall be binding
and conclusive on all interested parties. Upon any termination pursuant to this
Section 5.1, the Company shall pay to the Executive any unpaid Base Salary
through the date of termination. Upon any termination effected and compensated
pursuant to this Section 5.1, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1.


5.2 Disability. In the event the Executive shall be unable, or fail, to perform
the essential functions of his position, with or without reasonable
accommodation, for any period of three months or more in any 12 month period,
the Company shall have the option, in accordance with applicable law, to
terminate this Agreement upon written notice to the Executive. Upon termination
pursuant to this Section 5.2, the Company shall (i) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice, (ii) pay to the Executive his accrued but unpaid Incentive Compensation,
if any, for any Bonus Period ending on or before the date of termination of the
Executive’s employment with the Company  Upon any termination effected and
compensated pursuant to this Section 5.2, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however to the
provisions of Section 4.1, and payment of compensation for unused vacation days
that have accumulated during the calendar year in which such termination
occurs).


5.3 Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased Executive any unpaid Base
Salary through the Executive's date of death, (ii) pay to the estate of the
deceased Executive his accrued but unpaid Incentive Compensation, if any, for
any Bonus Period ending on or before the Executive’s date of death, and (iii)
pay to the estate of the deceased Executive, the Executive’s Termination Year
Bonus, if any, at the time provided in Section 3.2 hereof. Upon any termination
effected and compensated pursuant to this Section 5.3, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of the Executive's death, subject,
however to the provisions of Section 4.1, and payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs).


5.4 Termination Without Cause. The Company shall have the right to terminate the
Term of Employment at any time by written notice to the Executive not less than
30 days prior to the effective date of such termination. Upon any termination
pursuant to this Section 5.4 (that is not a termination under any of Sections
5.1, 5.2, 5.3 [or] 5.5 [or 5.6], the Company shall (i) pay to the Executive any
unpaid Base Salary through the date of termination specified in such notice,
(ii) pay to the Executive the accrued but unpaid Incentive Compensation, if any,
for any Bonus Period ending on or before the termination of the Term of
Employment, (iii) continue to pay the Executive's Base Salary for a period (the
“ Continuation Period”) of three months following the termination of the
Executive’s employment with the Company, in the manner and at such times as the
Base Salary otherwise would have been payable to the Executive, (iv) continue to
pay the Executive Incentive Compensation and continue to provide the Executive
with benefits that are comparable, in the aggregate, to the benefits he was
receiving under Sections 4.2 and 4.4 hereof (the “Benefits”), through the end of
the Continuation Period in the manner and at such times as the Incentive
Compensation and Benefits otherwise would have been payable or provided to the
Executive; (v) pay to the Executive his Termination Year Bonus, if any, at the
time provided in Section 3.2; and (vi) pay to the Executive as a single lump sum
payment, within 30 days of the Expiration Date, a lump sum benefit equal to the
value of the portion of his benefits under any savings, pension, profit sharing
or deferred compensation plans that are forfeited under such plans by reason of
the termination of his employment hereunder prior to the end of the Continuation
Period, and the Benefits shall not be in less, in the aggregate, than the
Benefits provided to the Executive during the calendar year in which the Term of
Employment terminates. In the event that the Company is unable to provide the
Executive with any Benefits required hereunder by reason of the termination of
the Term of Employment pursuant to this Section 5.4, then the Company shall pay
the Executive cash equal to the value of the Benefit that otherwise would have
accrued for the Executive's benefit under the plan, for the period during which
such Benefits could not be provided under the plans, said cash payments to be
made monthly throughout the Continuation Period. The Company's good faith
determination of the amount that would have been contributed or the value of any
Benefits that would have accrued under any plan shall be binding and conclusive
on the Executive. For this purpose, the Company may use as the value of any
Benefit the cost to the Company of providing that Benefit to the Executive
Further, the Executive shall continue to vest in the Executive's Stock Options
through the end of the Continuation Period in the same manner and to the same
extent as if his employment hereunder terminated on the last day of the
Continuation Period. Upon any termination effected and compensated pursuant to
this Section 5.4, the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs)].


5.5 Termination by Executive.


a. The Executive shall at all times have the right, by written notice not less
than (30) days prior to the termination date, to terminate the Term of
Employment.


b. Upon termination of the Term of Employment pursuant to this Section 5.5 (that
is not a termination under Section 5.6) by the Executive without Good Reason (as
defined below), the Company shall (i) pay to the Executive any unpaid Base
Salary through the effective date of termination of the Term of Employment
specified in such notice and (ii) pay to the Executive his accrued but unpaid
Incentive Compensation, if any, for any Bonus Period ending on or before the
date on which the Term of Employment terminates. Upon any termination effected
and compensated pursuant to this Section 5.5(b), the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs).


c. Upon termination of the Term of Employment pursuant to this Section 5.5 (that
is not a termination under Section 5.6) by the Executive for Good Reason, the
Company shall pay to the Executive the same amounts, and shall continue or
compensate for Benefits in the same amounts, that would have been payable or
provided by the Company to the Executive under Section 5.4 of this Agreement if
the Term of Employment had been terminated by the Company without Cause. Upon
any termination effected and compensated pursuant to this Section 5.5(c), the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 4.1, and payment of compensation
for unused vacation days that have accumulated during the calendar year in which
such termination occurs).


d. For purposes of this Agreement, “Good Reason” shall mean (i) the assignment
to the Executive of any duties inconsistent in any respect with the Executive's
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 1.2 of this
Agreement, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; (ii) any material failure by the Company to
comply with any of the provisions of Article 3 of this Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive; (iii) the Company's requiring the Executive to be based at any
office or location outside of the United States, except for travel reasonably
required in the performance of the Executive's responsibilities. For purposes of
this Section 5.5(d), any good faith determination of "Good Reason" made by the
Board, shall be binding and conclusive on all interested parties.


5.6 Change in Control of the Company.


a. Unless otherwise provided in Section 5.7 hereof, In the event that (i) a
Change in Control (as defined in paragraph (b) of this Section 5.6) in the
Company shall occur during the Term of Employment, and (ii) either (x) prior to
the earlier of the Expiration Date and one year after the date of the Change in
Control, either (1) the Term of Employment is terminated by the Company without
Cause, pursuant to Section 5.4 hereof or (2) the Executive terminates the Term
of Employment for Good Reason pursuant to Section 5.5(b) hereof as defined in
Section 5.5(d) hereof, or (y) the Executive terminates the Term of Employment
for any reason within 30 days after (x) his first anniversary of the date on
which the Change in Control occurs, the Company shall (1) pay to the Executive
any unpaid Base Salary through the effective date of termination, (2) pay to the
Executive the Incentive Compensation, if any, not yet paid to the Executive for
any year prior to such termination, at such time as the Incentive Compensation
otherwise would have been payable to the Executive, (3) pay to the Executive his
Termination Year Bonus, if any, at the time provided in Section 3.2 hereof, and
(4) pay to the Executive as a single lump sum payment, within 30 days of the
termination of the Term of Employment, a lump sum payment equal to the sum of
(x) [two] times the sum of the Executive's annual Base Salary, Incentive
Compensation, and the value of the annual fringe benefits (based upon their cost
to the Company) required to be provided to the Executive under Sections 4.2 and
4.4 hereof, for the fiscal year immediately preceding the year in which the Term
of Employment terminates, plus (y) the value of the portion of his benefits
under any savings, pension, profit sharing or deferred compensation plans that
are forfeited under those plans by reason of the termination of his employment
hereunder. Further, upon the Change in Control, the Executive's Stock Options
shall immediately vest. The Company shall have no further liability hereunder
(other than for (1) reimbursement for reasonable business expenses incurred
prior to the date of termination, subject, however, to the provisions of Section
4.1, and (2) payment of compensation for unused vacation days that have
accumulated during the calendar year in which such termination occurs).


b. For purposes of this Agreement, the term “Change in Control” shall mean: (i)
The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of more than
fifty percent (50%) of either (A) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a "Controlling Interest"); provided, however, that for purposes of this Section
5.6(b), the following acquisitions shall not constitute or result in a Change of
Control: (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any person that as of the Commencement Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company; or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below; or (ii) During any period of two (2) consecutive years
(not including any period prior to the Commencement Date) individuals who
constitute the Board on the Commencement Date (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Commencement Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or (iii) Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or any Person that as of the Commencement Date owns
Beneficial Ownership of a Controlling Interest beneficially owns, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or (iv) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


c. For purposes of this Section 5.6(b), the term “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Securities Exchange Act of 1934
and used in Sections 13(d) and 14(d) thereof, and shall include a “group” as
defined in Section  3(d) thereof.


5.7 Obligation to Mitigate Damages. In the event of termination of the Term of
Employment, the Executive shall make reasonable efforts to mitigate damages by
seeking other employment, provided, however, that the Executive shall not be
required to accept a position of substantially different character than the
position from which the Executive was terminated. To the extent that the
Executive shall receive compensation, benefits and service credit for benefits
from such other employment, the payment to be made and the benefits and service
credit for benefits to be provided by the Company under the provisions of this
Article 5 shall be correspondingly reduced.


5.8 Resignation. Upon any termination of employment pursuant to this Article 5,
the Executive shall be deemed to have resigned as an officer of the Company and
its subsidiaries, and if he or she was then serving as a director of the Company
or any of its subsidiaries, as a director of the Company and its subsidiaries,
and if required by the Board, the Executive shall upon such termination execute
a resignation letter to the applicable board.


5.10 Survival. The provisions of this Article 5 shall survive the termination of
the Term of Employment or expiration of the term of this Agreement.


6. Restrictive Covenants.


6.1 Non-competition.


a. At all times during the Restricted Period, the Executive shall not, directly
or indirectly, engage in any competition with, or have any interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity (whether as an employee, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) a Competing
Business; provided that such provision shall not apply to the Executive's
ownership of Common Stock of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than two percent (2%) of any class of capital stock of such corporation.


b. For purposes of this Agreement, the “Restricted Period” shall be the Term of
Employment and if the Term of Employment is terminated for any reason other than
by the Company for Cause (as defined in Section 5.1 hereof) or by the Executive
for Good Reason (as defined in Section 5.5(d) hereof), the two (2) year period
immediately following termination of the Term of Employment.


c. For purposes of this Agreement, a Competing Business shall mean any business
of providing Biometrically enabled  products, solutions, software, hardware OEM
or ODM services.


6.2 Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company's financial condition, prospects, technology,
customers, suppliers, sources of leads and methods of doing business) shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, "Confidential Information" means all trade secrets and
information disclosed to the Executive or known by the Executive as a
consequence of or through the unique position of his employment with the Company
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company from others) prior to or after
the date hereof, and not generally or publicly known (other than as a result of
unauthorized disclosure by the Executive), about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information as required to perform his
duties under this Agreement or to the extent required by law. Upon request by
the Company, the Executive shall deliver promptly to the Company upon
termination of his services for the Company, or at any time thereafter as the
Company may request, all Company memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) containing such Confidential Information and all property of the
Company or any other Company affiliate, which he may then possess or have under
his control.


6.3 Nonsolicitation of Employees and Customers. At all times during the
Restricted Period, the Executive shall not, directly or indirectly, for himself
or for any other person, firm, corporation, partnership, association or other
entity (a) employ or attempt to employ or enter into any contractual arrangement
with any employee or former employee of the Company, unless such employee or
former employee has not been employed by the Company for a period in excess of
six months, and/or (b) call on or solicit any of the actual or targeted
prospective customers or clients of the Company on behalf of any person or
entity in connection with any Competing Business nor shall the Executive make
known the names and addresses of such clients or any information relating in any
manner to the Company's trade or business relationships with such customers,
other than in connection with the performance of Executive's duties under this
Agreement.


6.4 Ownership of Developments. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other  intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Companies or
their clients or which are related in any manner to the business (commercial or
experimental) of the Company or its clients (collectively, the “Work Product”)
shall belong exclusively to the Company and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product. Upon the request
of the Company, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment. The Executive shall further: (a)
promptly disclose the Work Product to the Company; (b) assign to the Company,
without additional compensation, all patent or other rights to such Work Product
for the United States and foreign countries; (c) sign all papers necessary to
carry out the foregoing; and (d) give testimony in support of his inventions,
all at the sole cost and expense of the Company.


6.5 Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive's employment hereunder or on the Company's request
at any time.


6.6 Definition of Company. Solely for purposes of this Article 6, the term
"Company" also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


6.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Article 6 (including without
limitation the length of the term of the provisions of this Article 6) are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Article 6, and that such
compensation is sufficient, fair and reasonable. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Article 6 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Article 6. The Executive further acknowledges
that the restrictions contained in this Article 6 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Article 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (a) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 6.10 hereof, and (b) such damages as are provided at law or
in equity. The existence of any claim or cause of action against the Company or
its affiliates, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement of the restrictions contained in this
Article 6.


6.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.


6.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.


6.10 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.


6.11 Survival. The provisions of this Article 6 shall survive the termination of
the Term of Employment or expiration of the term of Agreement.


7. Mediation. Except to the extent the Company has the right to seek an
injunction under Section 6.10 hereof, in the event a dispute arises out of or
relates to this Agreement, or the breach thereof, and if the dispute cannot be
settled through negotiation, the parties hereby agree first to attempt in good
faith to settle the dispute by mediation administered by the American
Arbitration Association under its Employment Mediation Rules before resorting to
arbitration pursuant to Section 8 hereof.


8. Arbitration.


8.1 Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Executive’s employment with the Company or out of this Agreement, or
the Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either the Executive or the Company, and may
result in unnecessary costs, delays, complexities, and uncertainty. The parties
agree that any dispute between the parties arising out of or relating to the
Executive’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the Broward County, Florida area, in accordance with the National
Employment Arbitration Rules of the American Arbitration Association, as
modified by the provisions of this Section 8. Except as set forth below with
respect to Section 6 of this Agreement, the parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 8 shall not apply to any injunctions that may be
sought with respect to disputes arising out of or relating to Section 6 of this
Agreement. The parties acknowledge and agree that their obligations under this
arbitration agreement survive the expiration or termination of this Agreement
and continue after the termination of the employment relationship between the
Executive and the Company. By election of arbitration as the means for final
settlement of all claims, the parties hereby waive their respective rights to,
and agree not to, sue each other in any action in a Federal, State or local
court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement. The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial by jury.


8.2 Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and crossexamine witnesses, to purchase a stenographic record
of the proceedings, and to submit posthearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.


8.3. Effect of Arbitrator’s Decision: Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
(the “Fees”) shall be borne by the non-prevailing party.


9. Section 162(m) Limits. Notwithstanding any other provision of this Agreement
to the contrary, if and to the extent that any remuneration payable by the
Company to the Executive for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), payment of the portion of the remuneration for that year that would not
be so deductible under Section 162(m) shall, in the sole discretion of the
Board, be deferred and become payable at such time or times as the Board
determines that it first would be deductible by the Company under Section
162(m), with interest at the “short-term applicable rate” as such term is
defined in Section 1274(d) of the Code. The limitation set forth under this
Section 9 shall not apply with respect to any amounts payable to the Executive
pursuant to Article 5 hereof.


10. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


11. Governing Law;. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to principles of conflict of laws.


12. Jurisdiction and Venue;. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Orlando, Florida, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally (a) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the courts of record of the State of Florida in Orange County or
the court of the United States, Middle District of Florida; (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (c)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (d) agrees that service of
any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.
 
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.


14. Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 300 Sunport Lane Orlando, Florida
32809, Attention: Mark L. Mroczkowski , and (ii) if to the Executive, to his
address as reflected on the payroll records of the Company, or to such other
address as either party shall request by notice to the other in accordance with
this provision.


15. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.


16. Right to Consult with Counsel; No Drafting Party. The Executive acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing, and,
given this, the Executive agrees that the obligations created hereby are not
unreasonable. The Executive acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no rule of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.


17. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


18. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


19. Damages; Attorneys Fees.. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys'
fees of the other.


20. Waiver of Jury Trial. The Executive hereby knowingly, voluntarily and
intentionally waives any right that the Executive may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.


21. No Set-off or Mitigation.. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.


22. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


23. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.


24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.


25. Indemnification.


a. Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.


b. The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section in advance of the final disposition of such
action, suit or proceeding. The Company shall promptly pay the amount of such
expenses to the Executive, but in no event later than 10 days following the
Executive's delivery to the Company of a written request for an advance pursuant
to this Section, together with a reasonable accounting of such expenses.


c. The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.


d. The Company shall make the advances contemplated by this Section regardless
of the Executive's financial ability to make repayment, and regardless whether
indemnification of the Indemnitee by the Company will ultimately be required.
Any advances and undertakings to repay pursuant to this Section shall be
unsecured and interest free.


e. The provisions of this Section shall survive the termination of the Term of
Employment or expiration of the term of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


COMPANY:
Sequiam Corporation
By:
Name:
Title:
 
EXECUTIVE:
Chris Barrow
